UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 27, 2014 (February 21, 2014) EXCELSIS INVESTMENTS INC. formerly, Pub Crawl Holdings, Inc. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 000-53346 (Commission File No.) 801 West Bay Drive, Suite 470 Largo, Florida 33770 (Address of principal executive offices and Zip Code) (727-330-2731) (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT. Previous independent registered public accounting firm On February 21, 2014, we terminated M&K CPAS, PLLC, as our independent registered public accounting firm.The decision to dismiss M&K CPAS, PLLCas our independent registered public accounting firm was approved by our Board of Directors on February 21, 2014.Except as noted in the paragraph immediately below, the reports of M&K CPAS, PLLC’s financial statements for the year ended December 31, 2012 did not contain an adverse opinion or disclaimer of opinion, and such reports were not qualified or modified as to uncertainty, audit scope, or accounting principle. The reports of M&K CPAS, PLLCon our financial statements as of and for the year end December 31, 2012 contained an explanatory paragraph which noted that there was substantial doubt as to our ability to continue as a going concern.The continuation of our ability to continue as a going concern is dependent upon the continued financial support from our shareholders, the ability to raise equity or debt financing, and the attainment of profitable operations from our future business. These factors raise substantial doubt regarding our ability to continue as a going concern. From our inception on November 6, 2012 through December 31, 2012 and through November 19, 2013 we have not had any disagreements with M&K CPAS, PLLCon any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to M&K CPAS, PLLC ‘s satisfaction, would have caused it to make reference to the subject matter of the disagreements in its reports on our consolidated financial statements for such years or in connection with its reports in any subsequent interim period through the date of dismissal. From our inception on November 6, 2012 through year ended December 31, 2012 and through November 19, 2014, there were no reportable events, as defined in Item 304(a)(1)(v) of Regulation S-K. February 21, 2014, we delivered a copy of this report to M&K CPAS, PLLC.M&K CPAS, PLLChas not issued its response. New independent registered public accounting firm On February 21, 2012, we engaged MaloneBailey, LLP, 9801 Westheimer Road, Houston, Texas 77042 an independent registered public accounting firm, as our principal independent accountant with the approval of our board of directors. We have not consulted with MaloneBailey, LLP on any accounting issues prior to engaging them as our new auditors. During the two most recent fiscal years and through the date of engagement, we have not consulted MaloneBailey, LLP with regarding either: 1. The application of accounting principles to any specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on our financial statements, and neither a written report was provided to us nor oral advice was provided that Malone & Bailey, P.C.concluded was an important factor considered by us in reaching a decision as to the accounting, auditing or financial reporting issue; or 2. Any matter that was either subject of disagreement or event, as defined in Item 304(a)(1)(iv)(A) of Regulation S-K and the related instruction to Item 304 of Regulation S-K, or a reportable event, as that term is explained in Item 304(a)(1)(iv)(A) of Regulation S-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 27th day of February 2014. EXCELSIS INVESTMENTS, INC. BY: BRIAN MCFADDEN Brian McFadden, President
